Citation Nr: 1103439	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  08-30 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969.  
He also had additional service in the Army Reserve from December 
1974 to October 1985.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

In April 2010, the Board determined that new and material 
evidence had been submitted to reopen the claim of entitlement to 
service connection for PTSD, and remanded the claim on the merits 
for further evidentiary development.  The requested development 
was completed, and the case has now been returned to the Board 
for further appellate action.

For the reasons explained below, the appeal is once again 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the Veteran if further action is 
required.


REMAND

After a review of the record, the Board observes that further 
development is once again required prior to adjudicating the 
Veteran's claim.

In a March 2007 PTSD stressor statement, the Veteran alleged that 
his base came under numerous incoming enemy attacks while 
stationed at Da Nang, Vietnam from December 1967 to December 1968 
with the 167th Signal Radio Relay Company where he worked in 
supply.  His DD Form 214 reflects that he had 11 months and 23 
days of foreign service in the Asia-Pacific region, and that his 
last duty assignment was with the Co C 142d Sig Bn 2d Armd Div.

Pursuant to the Board's April 2010 remand, the RO/AMC requested 
verification of the Veteran's claimed stressor from the National 
Personnel Records Center (NPRC) in April 2010.  In June 2010, the 
NPRC responded with the suggestion that the Defense Personnel 
Records Information Retrieval System (DPRIS) be used to request 
unit information for the Veteran from the U.S. Army & Joint 
Services Records Research Center (JSRRC).  Thereafter in June 
2010, the RO/AMC requested verification of the Veteran's claimed 
stressor through the DPRIS, listing the Veteran's unit as Co C 
142 Sig Bn 2d Armd Div.  Later in June 2010, a response generated 
through the DPRIS noted that it could not be documented from the 
available U.S. Army Vietnam Station Lists that the 142nd Signal 
Battalion was in Vietnam during 1968, and suggested that the 
Veteran's personnel file be reviewed to confirm his correct 
Vietnam unit of assignment.

The Board notes that in August 2010, a request was made to the 
NPRC for the Veteran's unit of assignment, dates of assignments, 
and records of travel outside the United States for his period of 
active service from June 1967 to June 1969.  However, the service 
personnel records received pursuant to this request only 
pertained to the Veteran's period of reserve service from 
December 1974 to October 1985.  Therefore, on remand, another 
request should be made for the Veteran's complete service 
personnel file to be obtained through official sources for his 
period of active service from June 1967 to June 1969, to include 
records of his unit assignment(s) for any period of service in 
Vietnam.

Thereafter, if sufficient information has been obtained to 
request verification of the Veteran's claimed stressor through 
official sources, then an attempt to verify such stressor should 
be accomplished on remand.  

The evidentiary standard outlined in 38 C.F.R. § 3.304(f)(3) for 
establishing in-service stressors in claims for PTSD was recently 
relaxed, adding to the types of claims VA will accept through 
credible lay testimony alone.  The new regulations provide that  
if a stressor claimed by a veteran is related to the veteran's  
fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of PTSD and that the veteran's 
symptoms are related to the claimed stressor, in the absence of 
clear and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the places, types, and 
circumstances of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed in- 
service stressor.  

Accordingly, the Veteran should be afforded a VA examination with 
medical opinion by a psychiatrist in order to determine whether 
he has PTSD as a result of in service experiences.  See 38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the case is REMANDED for the following actions:

1.  Request the Veteran's complete service 
personnel file through official sources for 
his period of active service from June 1967 
to June 1969, to include records of his unit 
assignment(s) for any period of service in 
Vietnam.  If records are unavailable, then 
the file should be annotated as such and the 
Veteran should be so notified.

2.  If sufficient information is obtained 
pursuant to Instruction 1, then the RO/AMC 
should attempt to verify through official 
sources the Veteran's claimed stressor of his 
base coming under numerous incoming enemy 
attacks while stationed at Da Nang, Vietnam 
from December 1967 to December 1968.

3.  The RO/AMC should schedule the Veteran 
for a VA psychiatric examination by a 
psychiatrist to determine whether the Veteran 
developed PTSD as a result of a verified in-
service stressor. Further, the examiner 
should determine whether the stressor claimed 
by a veteran is related to his fear of 
hostile military or terrorist activity, and 
if so, the examiner should provide an opinion 
as to whether the claimed stressor is 
adequate to support a diagnosis of PTSD and 
whether the veteran's symptoms are related to 
the claimed stressor. 

The claims file must be provided to and be 
reviewed by the psychiatrist in conjunction 
with the examination.  Any tests or studies 
deemed necessary should be conducted, 
including psychological testing, and the 
results should be reported in detail.  A 
rationale for all opinions expressed should 
be provided.

4.  After the development requested above as 
well as any additional development deemed 
necessary has been completed, the record 
should again be reviewed.  Consideration 
should be given to the provisions of 38 
C.F.R. § 3.304(f)(3) . If the benefit sought 
on appeal remains denied, then the Veteran 
should be furnished with a supplemental 
statement of the case and be given the 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

